—Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered February 21, 1996, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court’s Sandoval ruling properly balanced the probative value and the prejudicial effect of permitting inquiry into the defendant’s prior convictions if he testified regarding his self-serving out-of-court statement (see, People v Walker, 83 NY2d 455; People v Sandoval, 34 NY2d 371; People v Byrd, 173 AD2d 549).
*433Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the defendant unlawfully broke into the complainant’s garage, which was attached to the house, to commit a crime therein (see, People v Barnes, 50 NY2d 375, 381; People v Humphrey, 124 AD2d 822). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Based on the record, viewed in totality, the defendant received meaningful representation (see, People v Flores, 84 NY2d 184, 187; People v Badia, 159 AD2d 577, 578).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Ritter, J. P., Thompson, Altman and McGinity, JJ., concur.